NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                        STATE OF ARIZONA, Appellee

                                         v.

                    ADRIAN RUIZ ESPINOZA, Appellant.

                              No. 1 CA-CR 13-0850
                                FILED 1-29-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR 2013-103414-001
           The Honorable Lisa Ann VandenBerg, Commissioner

                        AFFIRMED AS CORRECTED


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Ballecer & Segal, Phoenix
By Natalee E. Segal
Counsel for Appellant
                            STATE v. ESPINOZA
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Patricia K. Norris delivered the decision of the Court, in
which Judge Lawrence F. Winthrop and Judge John C. Gemmill joined.


N O R R I S, Judge:

¶1             Adrian Ruiz Espinoza timely appeals from his conviction and
sentence for knowingly possessing a shotgun while being a prohibited
possessor in violation of Arizona Revised Statutes (“A.R.S.”) section 13-
3102(A)(4) (Supp. 2014), a class 4 felony.1 After searching the record on
appeal and finding no arguable question of law that was not frivolous,
Espinoza’s counsel filed a brief in accordance with Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and State v. Leon, 104 Ariz.
297, 451 P.2d 878 (1969), asking this court to search the record for
fundamental error. This court granted counsel’s motion to allow Espinoza
to file a supplemental brief in propria persona, but Espinoza did not do so.
After reviewing the entire record, we find no fundamental error and,
therefore, affirm Espinoza’s conviction and sentence as corrected.

             FACTS AND PROCEDURAL BACKGROUND2

¶2            On the evening of January 18, 2013, two Mesa police officers
saw a car, driven by a man with a woman passenger, with no headlights
and a smashed-in front windshield. The car stopped at a carwash, and the
officers pulled up behind it.

¶3            One of the officers confirmed the car was registered to both
the woman and Espinoza, and the woman authorized the officers to search
the car. Before the officers began their search, Espinoza told one of the
officers a gun was in a case on the floorboard behind him. When the officer
opened the back passenger door, he saw a backpack—that the police later
determined contained items belonging to Espinoza—laying partially over

              1Although   the Arizona Legislature amended certain statutes
after Espinoza’s offense, the amendments are irrelevant to and do not affect
the outcome of this case. Thus, we cite to the current version of the statutes.
               2We view the facts in the light most favorable to sustaining

the jury’s verdict and resolve all reasonable inferences against Espinoza.
See State v. Guerra, 161 Ariz. 289, 293, 778 P.2d 1185, 1189 (1989).


                                      2
                           STATE v. ESPINOZA
                           Decision of the Court

the gun case. The gun case contained a shotgun. The police also found a
knife near the gun case and backpack.

¶4            The State charged Espinoza with two counts of misconduct
involving weapons, specifically knowingly possessing a shotgun, and a
knife, both deadly weapons, while being a prohibited possessor in violation
of A.R.S. § 13-3102(A)(4), a class 4 felony. At trial, the State presented
evidence that Espinoza had been convicted of a felony in 2009 and was on
community supervision on January 18, 2013. The jury found Espinoza
guilty of misconduct involving weapons for possession of the shotgun, but
not guilty of misconduct involving weapons for possession of the knife.
After the jury returned its verdicts, Espinoza admitted he was on
community supervision on the date of the offense and had four historical
prior felony convictions.

¶5             The superior court found Espinoza was a category three
repetitive offender and sentenced him to the presumptive term of 10 years
with 293 days of presentence incarceration credit. See A.R.S. § 13-703(C), (J)
(Supp. 2014).

                               DISCUSSION

¶6            We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300, 451 P.2d at 881. Espinoza received a
fair trial. He was represented by counsel at all stages of the proceedings
and was present at all critical stages.

¶7             The evidence presented at trial was substantial and supports
the verdict. The jury was properly comprised of 12 members and the court
properly instructed the jury on the elements of the charges, Espinoza’s
presumption of innocence, the State’s burden of proof, and the necessity of
a unanimous verdict. The superior court received and considered a
presentence report, Espinoza was given an opportunity to, and did, speak
at sentencing, and his sentence was within the range of acceptable sentences
for his offense.

¶8           In our review of the record, we discovered an error in the
superior court’s sentencing minute entry. The minute entry incorrectly lists
Espinoza’s prior aggravated assault conviction as Maricopa County
Superior Court Cause No. CR2009-128745-001. The aggravated assault
conviction cause number is the same cause number as the armed robbery
conviction, CR2009-128756-001, thus we correct the minute entry to read the
same.


                                      3
                           STATE v. ESPINOZA
                           Decision of the Court

                              CONCLUSION

¶9           We decline to order briefing and affirm Espinoza’s conviction
and sentence as corrected.

¶10           After the filing of this decision, defense counsel’s obligations
pertaining to Espinoza’s representation in this appeal have ended. Defense
counsel need do no more than inform Espinoza of the outcome of this
appeal and his future options, unless, upon review, counsel finds an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57
(1984).

¶11            Espinoza has 30 days from the date of this decision to
proceed, if he wishes, with an in propria persona petition for review. On the
court’s own motion, we also grant Espinoza 30 days from the date of this
decision to file an in propria persona motion for reconsideration.




                                  :ama




                                      4